Exhibit 10.2

CONFIDENTIAL

March     , 2017

EXCO Resources, Inc.

12377 Merit Drive, Suite 1700

Dallas, TX 75251

Attention: Tyler Farquharson, Vice President,

         Chief Financial Officer and Treasurer

Form of Backstop Commitment Fee Election Letter and Preemptive Right

Ladies and Gentlemen:

EXCO Resources, Inc. (the “Company”) proposes to issue and sell $300.0 million
aggregate principal amount of its 8.0%/11.0% 1.5 Lien Senior Secured PIK Toggle
Notes due 2022 (the “Notes”) together with warrants (the “Financing Warrants”)
initially exercisable for 322,580,645 shares of common stock, par value $0.001
per share (the “Common Stock”), of the Company (the “Offering”). In connection
with the Offering, the Company hereby agrees to pay the parties listed on Annex
I hereto (collectively, the “Backstop Commitment Parties” and each individually,
a “Backstop Commitment Party”) a fee equal to 3% of the aggregate principal
amount of the Notes (the “Backstop Commitment Fee”), at the election of each
Backstop Commitment Party in either (i) penny warrants (the “Commitment Fee
Warrants”) for a number of shares of Common Stock equal to such Backstop
Commitment Party’s pro rata share of the Backstop Commitment Fee, with the
shares of Common Stock valued at $0.70, which represents the 30-day trailing
VWAP of the Common Stock as of the close of business on February 28, 2017 or
(ii) a cash amount equal to such Backstop Commitment Party’s pro rata share of
the Backstop Commitment Fee. The Offering and related transactions are expect to
close on or about March     , 2017 (the “Closing Date”). The Commitment Fee
Warrants will be issued pursuant to a Warrant Agreement to be dated as of the
Closing Date between the Company and Continental Stock Transfer & Trust Company,
as warrant agent.

Fee Election

The undersigned Backstop Commitment Party hereby confirms to the Company that it
has elected to receive its pro rata share of the Backstop Commitment Fee in the
form of [check one box]:

☐        Commitment Fee Warrants            OR        ☐            Cash

The Company agrees that the Backstop Commitment Fee shall be payable on the
closing date of the Offering in accordance with the written delivery
instructions provided by the Backstop Commitment Party.

Preemptive Right

The Company further agrees that each Backstop Commitment Party, for so long such
Backstop Commitment Party is a beneficial owner of any unexercised Financing
Warrants, shall have the right, in the event the Company proposes any offering
of Common Stock for cash of any amount to any person or entity (other than
shares of Common Stock issued directly to directors, officers, employees, or
consultants of the Company in connection with their service as directors of the
Company, their employment by the Company or their retention as consultants by
the Company, in each case pursuant to any plan, agreement



--------------------------------------------------------------------------------

or other arrangement authorized by the Board), to purchase all or any portion of
such shares of Common Stock pro rata in proportion to the number of shares of
Common Stock beneficially owned by such Backstop Commitment Party based on the
Company’s outstanding shares of Common Stock as if the Financing Warrants had
been exercised immediately prior to such event; provided, however, that such
right shall only be exercisable for an amount of shares of Common Stock which
would permit the Company to close such offering without any regulatory approval
(excluding any approvals of the Securities and Exchange Commission, but
including, without limitation, any consent of the Company’s shareholders
required under the rules of the New York Stock Exchange or applicable Texas
law). To the extent such preemptive right cannot be fully exercised as a result
of the foregoing limitation, the Company shall use its reasonable best efforts
to obtain such approvals. The right set forth in this paragraph with respect to
each Backstop Commitment Party is hereinafter referred to as the “Preemptive
Right”.

The Preemptive Right is personal to each Backstop Commitment Party and may not
be transferred or assigned, and any such purported assignment or transfer will
be void ab initio; provided that a Backstop Commitment Party may transfer or
assign such rights to any subsidiary or affiliate of such Backstop Commitment
Party. The Preemptive Right shall be automatically reduced as to any Backstop
Commitment Party upon any transfer, sale, assignment or other disposition of
Financing Warrants and any exercise of Financing Warrants.

The Preemptive Right shall completely terminate upon the earlier of (1) the
transfer, sale, assignment or other disposition of all Financing Warrants
beneficially owned by such Backstop Commitment Party (including upon exercise of
such Financing Warrants) and (2) the termination of the exercise period set
forth in the Financing Warrants. For the avoidance of doubt, the right set forth
herein shall only apply with respect to any Backstop Commitment Party’s
ownership of Financing Warrants without giving effect to any ownership of any
other securities of the Company (including, without limitation, the Commitment
Fee Warrants).

Subject to the foregoing paragraph, the Company agrees that its obligations
under this letter agreement shall survive the consummation of the Offering and
the transactions contemplated thereby.

This letter agreement may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by each of the parties
hereto. THIS LETTER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. This letter agreement may not be
assigned by either party without the other party’s consent and any such
purported assignment shall be void ab initio; provided that a Backstop
Commitment Party may assign this letter agreement to any subsidiary or affiliate
of such Backstop Commitment Party. This letter agreement may be executed in any
number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this letter agreement by facsimile
transmission or via email (including “pdf” files) shall be effective as delivery
of a manually executed counterpart hereof.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

Very truly yours,

[INVESTOR]

By  

 

  Name:   Title:

 

[EXCO Resources, Inc. – Backstop Commitment Fee Election Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

EXCO RESOURCES, INC. By  

 

  Name:   Title:

 

[EXCO Resources, Inc. – Backstop Commitment Fee Election Letter]